By the Court:
The charter of the bank contains no provision authorizing the removal of a cause, upon the application of the bank, from a state to a circuit court. Section 12 of the judicial act of 1789, extends this privilege to parties who are particularly enumerated. The bank is not one of them, and can not claim what the law does not provide for it.
Besides, the bank is one of many defendants. It has been the settled construction of section 12 of the law of Congress of 1789, that the privileged defendant could not extend his privilege to his co-defendant. In this case, there is no pretense that any of the other defendants are entitled to litigate the matter in dispute, in the federal court. The motion must be overruled.